Case 0:18-cv-62593-DPG Document 150 Entered on FLSD Docket 05/30/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 18-cv-62593-DPG

  FEDERAL TRADE COMMISSION,

                  Plaintiff,
  vs.

  SIMPLE HEALTH PLANS, LLC, et al.,

              Defendants.
  _______________________________________/

           RESPONSE IN OPPOSITION TO DEFENDANT STEVEN DORFMAN’S
        EXPEDITED MOTION TO STAY PENDING FINAL RESOLUTION OF APPEAL

          American First Finance, Inc. (“AFFI”), by and through undersigned counsel, hereby files

  this response in opposition to Defendant Steven Dorfman’s Expedited Motion to Stay Proceeding

  Pending Final Resolution of Appel [D.E. 145], and states as follows:

          On the same day that Mr. Dorfman requested an expedited stay of this entire proceeding,

  landlord and creditor, AFFI, filed its notice of joinder [D.E. 148] in the Receiver’s motion to

  terminate [D.E. 143] certain non-residential leases. In its joinder, AFFI requested an expeditious

  disposition on the motion to terminate given (a) the outstanding defaults under AFFI’s lease with

  one of the entity defendants, and (b) the terms of AFFI’s letter of intent with a prospective new

  tenant for the premises. For the reasons stated in its notice of joinder, [D.E. 148], a stay of this

  entire proceeding, if granted, would unnecessarily prejudice AFFI’s efforts to regain possession of

  the premises.

          Accordingly, AFFI opposes the relief requested by Mr. Dorfman solely to the extent it

  impairs AFFI’s efforts to regain possession of its premises and requests that the Court specifically

  exempt AFFI from any stay.



                                                   1
Case 0:18-cv-62593-DPG Document 150 Entered on FLSD Docket 05/30/2019 Page 2 of 2



           Dated: May 30, 2019.

                                              Respectfully submitted,

                                               /s/ Eric J. Silver
                                              ERIC J. SILVER, ESQ.
                                              Florida Bar No. 057262
                                              esilver@stearnsweaver.com
                                              MATTHEW C. DATES, ESQ.
                                              Florida Bar No. 90094
                                              mdates@stearnsweaver.com
                                              STEARNS WEAVER MILLER
                                                WEISSLER ALHADEFF & SITTERSON, P.A.
                                              Museum Tower, Suite 2200
                                              150 West Flagler Street
                                              Miami, Florida 33130
                                              Telephone: (305) 789-3200


                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this May

  30, 2019, via the Court's notice of electronic filing on all CM/ECF registered users entitled to

  notice in this case.


                                              By: /s/ Eric J. Silver
                                                   ERIC J. SILVER, ESQ.




                                                 2
  #7440521 v1
